Citation Nr: 1001093	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  98-05 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1968, including service in the Republic of Vietnam.  
He died in June 1997.  The appellant is the Veteran's widow. 

These matters initially came before the Board of Veterans' 
Appeals (Board) following a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The appellant's claims were 
remanded by the Board to the RO in March 2000 and in April 
2004, and subsequently denied by the Board in October 2004.  
The appellant appealed the Board's October 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2006, the parties to the appeal filed a 
Joint Motion for Remand and requested a stay of proceedings 
pending a ruling on the Joint Motion.  An Order of the Court 
later that month granted the Joint Motion and vacated the 
Board's October 2004 decision.  The issues on appeal were 
remanded for re-adjudication pursuant to the provisions of 38 
U.S.C.A. § 7252(a) (West 2002).  In April 2007 and again in 
July 2008, the Board remanded the appellant's claims for 
additional development.  Following further development of the 
record, the RO continued its denial of the appellant's claims 
via the issuance of supplemental statements of the case, most 
recently in July 2009, and returned these matters to the 
Board.


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1966 to 
November 1968.  He had military service in the Republic of 
Vietnam during that period.

2.  The Veteran died in June 1997.  The immediate cause of 
death was small bowel obstruction, with pseudomyxoma 
peritonei and mucin producing adenocarcinoma of the appendix 
as conditions that led to the immediate cause of death.  
Pulmonary metastasis was a significant condition that 
contributed to his death.

3.  During his lifetime, the Veteran was not service 
connected for any disability.

4. The Veteran's terminal cancer began many years after 
service and is not attributable to his period of military 
service, to include presumed herbicide exposure.

5.  No disability linked to service substantially or 
materially contributed to the Veteran's death.

6.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding death; nor was a total evaluation continuously in 
effect for five years from the date of discharge from 
military service until his death; nor was the Veteran a 
prisoner of war during his time in service.

7.  Prior to the Veteran's death, he was not entitled, even 
hypothetically, to the award of service connection for any 
disability that would have warranted a total rating.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2009).

2.  The requirements for entitlement to Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this respect, through June 2002 and March 2009 notice 
letters, the appellant received notice of the information and 
evidence needed to substantiate her claims.  Thereafter, the 
appellant was afforded the opportunity to respond.  Hence, 
the Board finds that the appellant has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate her claims.  

The Board also finds that the June 2002 and March 2009 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the appellant identify any medical providers 
from whom she wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2002 and 
March 2009 letters.

The Board notes that although notice regarding an award of an 
effective date was not provided until after the initial 
adjudication of the appellant's claims, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the appellant was 
provided with such notice via the March 2009 letter.  Her 
claim was then re-adjudicated by the RO via a July 2009 
supplemental statement of the case.  The Board thus does not 
now have such an issue before it.  Consequently, a remand for 
additional notification on an effective date is not 
necessary.  The Board also notes that while the complete 
notice required by the VCAA was not timely provided to the 
appellant, "the appellant [was] provided the content-
complying notice to which [s]he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

A decision issued by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), held that when adjudicating a claim for 
Dependency and Indemnity Compensation (DIC), VA notice to the 
appellant must include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Here, the Veteran was not service connected for 
any disability at the time of his death.  The appellant was 
put on notice of the evidence required to substantiate a DIC 
claim based on a condition not yet service connected via the 
March 2009 letter and was afforded the opportunity to respond 
before her claims were re-adjudicated in the July 2009 
supplemental statement of the case.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records and relevant 
post-service medical records have been obtained and 
associated with the claims file.  The appellant has 
additionally submitted the Veteran's death certificate and a 
letter from the Veteran's private oncologist in support of 
her claims.  Multiple medical opinions have been obtained 
from VA physicians concerning the appellant's contention that 
her husband's exposure to Agent Orange while in Vietnam was 
related to the pseudomyxoma peritonei that caused his death.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are adequate, as they are 
predicated on a full reading of the service treatment records 
and post-service private medical records in the Veteran's 
claims file.  The opinion reports show consideration of all 
pertinent evidence of record, to include the Veteran's 
private treatment records and the statements of the Veteran 
and appellant, and provide a rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Specifically, the October 2008 opinion and December 2008 and 
February 2009 addenda were issued by a VA oncologist, as 
required by the Court in the January 2006 Joint Motion.  In 
addition, the appellant and her representative have both 
submitted written arguments.  Otherwise, neither the 
appellant nor her representative has alleged that there are 
any outstanding records probative of the claims on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A.  Service Connection for the Cause of the Veteran's Death

The Veteran died in June 1997.  According to his death 
certificate, the immediate cause of death was small bowel 
obstruction, with pseudomyxoma peritonei and mucin producing 
adenocarcinoma of the appendix as conditions that led to the 
immediate cause of death.  Pulmonary metastasis was a 
significant condition that contributed to his death.  At the 
time of his death, the Veteran was not service connected for 
any disability.  The appellant contends that the Veteran's 
death should be service connected because he served in 
Vietnam and was diagnosed with pseudomyxoma peritonei and 
mucin producing adenocarcinoma of the appendix prior to his 
death, which, she avers, is related to his exposure to Agent 
Orange while in service.  

A surviving spouse of a qualifying Veteran who died of a 
service-connected disability is entitled to receive 
Dependency and Indemnity Compensation benefits. 38 U.S.C.A. § 
1310 (West 2002 and Supp. 2009); 38 C.F.R. § 3.312 (2009).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was either the 
principal or contributory cause of death.  Id.  To constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b) (2009).  To be a contributory cause of 
death, the evidence must show that the service-connected 
disability contributed substantially or materially to the 
cause of death, or that there was a causal relationship 
between the service-connected disability and the Veteran's 
death.  38 C.F.R. § 3.312(c) (2009).  In effect, the service-
connected disability, to be a contributory cause of death, 
must be shown to have aided or lent assistance to the cause 
of death, combined with the principal cause of death.  Id.  
It is not sufficient to show that it casually shared in 
producing death; instead, a causal relationship must be 
shown.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, service connection requires: (1) 
medical evidence of a disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in- service 
incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the disability and 
the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated during 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2009) are met.  See 
38 C.F.R. § 3.309(e) (2007).  The term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(ii) 
(2009).  A Veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to a herbicide agent unless there is affirmative 
evidence to the contrary.  Id.

The Board acknowledges the appellant's contention that the 
Veteran's exposure to dioxin through Agent Orange caused his 
pseudomyxoma peritonei and mucin producing adenocarcinoma of 
the appendix to develop.  It is important to note, however, 
that the diseases listed at 38 C.F.R. § 3.309(e) are based on 
findings provided from scientific data furnished by the 
National Academy of Sciences (NAS).  The NAS conducts studies 
to "summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in Vietnam during the Vietnam era and 
each disease suspected to be associated with such exposure."  
64 Fed. Reg. 59,232-59,243 (Nov. 2, 1999).  Reports from NAS 
are submitted at two-year intervals to reflect the most 
recent findings.  Based on input from the NAS reports, 
Congress amends the statutory provisions of the Agent Orange 
Act found at 38 U.S.C.A. § 1116, and the Secretary 
promulgates the necessary regulatory changes to reflect the 
latest additions of diseases shown to be associated with 
exposure to herbicides.

As mentioned above, evidence in the Veteran's claims file 
reflects that he served in the Republic of Vietnam.  His DD 
Form 214 indicates that he served during the Vietnam Era and 
received, among other decorations, the Vietnam Service Medal 
and the Vietnam Campaign Medal.  Because the Board has found 
that the Veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange during service.  Notwithstanding 
this presumption, however, service connection for his death 
as a result of small bowel obstruction, with pseudomyxoma 
peritonei and mucin producing adenocarcinoma of the appendix 
with pulmonary metastasis, is not warranted.  

In this case, pseudomyxoma peritonei and mucin producing 
adenocarcinoma of the appendix have not been found to be 
conditions associated with Agent Orange exposure for purposes 
of applying the regulatory presumption.  Thus, service 
connection for pseudomyxoma peritonei and mucin producing 
adenocarcinoma of the appendix on a presumptive basis due to 
Agent Orange exposure is not warranted.  

The appellant is not precluded, however, from establishing 
that the Veteran's pseudomyxoma peritonei and mucin producing 
adenocarcinoma of the appendix were related to service under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), 307(a) and 309(a).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  In this regard, and considering the 
evidence of record in light of the above-noted criteria, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.

Here, a review of the Veteran's service treatment records 
does not reflect findings or treatment for pseudomyxoma 
peritonei, mucin producing adenocarcinoma of the appendix, or 
any other cancer or gastrointestinal disorder.  The Board 
acknowledges that the Veteran complained of diarrhea and 
stomach cramps in May 1967 but observes that he was diagnosed 
at that time only with gastric disease, which resolved 
without residuals.  Further, the Board acknowledges that the 
Veteran experienced a crush injury in August 1967 when he 
suffered four fractured ribs when he was hit by a forklift.  
However, on his October 1968 report of medical history 
prepared in conjunction with his release from active duty, he 
indicated that he did not suffer from pain or pressure in his 
chest or any other respiratory disorders.  Further, the 
Veteran indicated at that time that he did not suffer from 
any gastrointestinal disorders.  The October 1968 report of 
medical examination acknowledged that in-service rib 
fractures but found the Veteran's cardiac, respiratory, and 
gastrointestinal systems all to be normal.  Post-service 
medical evidence reflects a September 1991 private treatment 
record in which the Veteran was diagnosed with pseudomyxoma 
peritonei-more than 20 years after he left active duty.  
There are no medical records from the intervening years to 
indicate that the Veteran developed pseudomyxoma peritonei or 
mucin producing adenocarcinoma of the appendix during service 
or at any point before about 1991.  He is thus not entitled 
to a presumption of service connection for malignant tumors, 
which requires that the disease be manifested to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307(a) and 309(a).

Post-service private medical records submitted by the 
appellant reflect the September 1991 diagnosis of 
pseudomyxoma peritonei and document the Veteran's treatment 
up to the time of his death for the disease, which developed 
into mucin producing adenocarcinoma of the appendix with 
metastasis into the lungs, diagnosed in February 1995.  
Records from the Veteran's treating physicians reflect that 
the Veteran had no significant past medical history relating 
to his pseudomyxoma peritonei or the resultant mucin 
producing adenocarcinoma of the appendix with metastasis into 
the lungs.  The Veteran's death certificate indicates that 
the immediate cause of death was small bowel obstruction, 
with pseudomyxoma peritonei and mucin producing 
adenocarcinoma of the appendix as conditions that led to the 
immediate cause of death.  Pulmonary metastasis was 
identified as a significant condition that contributed to his 
death.

Relevant post-service medical evidence associated with the 
claims file reflects a December 1997 letter from the 
Veteran's private treating oncologist.  In that letter, the 
private oncologist notes, in particular, the following:  

There has, to my knowledge, been a clear-cut association 
with certain malignancies in Agent Orange exposure, as 
well as a generalized increase in the incidence of 
tumors in general.  I have personally cared for a number 
of veterans who have developed unusual malignant tumors 
in the setting of prior exposure to Agent Orange.  [The 
Veteran's] cancer is an extremely unusual and rare one, 
which occurs only periodically in the population.  It 
certainly is reasonable to conclude that [the Veteran's] 
prior exposure to Agent Orange and its carcinogenic 
effects could have resulted in the development of his 
highly unusual intra-abdominal malignancy.

In response to the private oncologist's opinion, the RO 
obtained a medical opinion from a physician at the Yale 
University School of Medicine.  This physician reviewed the 
Veteran's claims file, including the history of the Veteran's 
illness and treatment.  He also reviewed the December 1997 
statement from the Veteran's private oncologist and listed 
the scientific literature he consulted in forming his 
opinion.  The evaluating physician's assessment, dated in 
July 2003, included the following:

Although, the tumor originated in the intestinal tract 
and was metastatic (spread to different organs), there 
was no pathologic evidence of a separate cancer 
originating in the colon cancer in the file reviewed.  
Please not [sic] that the diagnosis of metastatic colon 
cancer was cancelled in the copy of his death 
certificate provided for reviewed [sic]. [The private 
oncologist's] opinion was based on the following 
observations (1) Association between certain 
malignancies and agent orange exposure (2) His personal 
experience with caring for veterans who developed 
unusual malignant tumors (3) [the Veteran's] history of 
exposure to agent orange and death from a rare tumor 
(pseudomyxoma of the large bowel).  However, a detailed 
review of the literature did not show any association 
between this rare tumor and exposure to any specific 
environmental agents including pesticides.  Therefore, 
the etiology of this cancer remains unknown.  Secondly, 
the cancer was not included in the list of cancers 
attributed to Agent Orange exposure.

In conclusion, it is unlikely that the cause of [the 
Veteran's] death was related to his military service and 
there is no medical evidence to support [the private 
oncologist's] opinion.

Upon the Board's April 2007 and July 2008 remands, the RO 
obtained two further VA expert opinions, issued by an 
internal medicine and Agent Orange specialist as well as by a 
VA oncologist.  The opinion by the internal medicine 
specialist, who is also a Board-certified environmental and 
occupational medicine specialist and who serves as an Agent 
Orange clinician for VA, reflects the physician's 
consideration of the Veteran's claims file and medical 
history.  In his opinion, issued in May 2007, the physician 
acknowledges that the Veteran's death was caused by 
pseudomyxoma peritonei and the resultant mucin producing 
adenocarcinoma of the appendix with metastasis into the 
lungs.  The physician concluded, first, that the Veteran's 
in-service diarrhea and rib fractures were not contributory 
causes to his death, noting that both conditions had resolved 
without residuals at the time of the Veteran's discharge from 
service.  In his reasoning, the physician further pointed to 
the lengthy interval between the Veteran's separation from 
active duty and his eventual diagnosis of pseudomyxoma 
peritonei.  Turning to the question of whether the Veteran's 
pseudomyxoma peritonei was related to his in-service exposure 
to herbicides, the physician indicated that he had consulted 
with an oncologist, who agreed that there was no etiological 
link between the Veteran's fatal disease process and his in-
service herbicide exposure.  In that connection, the 
physician noted that that NAS listing does not identify mucin 
producing adenocarcinoma as related to herbicide exposure, 
even after more than a decade of research into the subject.  
The physician further cited multiple other medical resources 
in concluding that there is no medical evidence of an 
etiological link between the Veteran's pseudomyxoma peritonei 
or the resultant mucin producing adenocarcinoma of the 
appendix with metastasis into the lungs and his time in 
service, to include herbicide exposure.  

The RO further obtained an opinion from a VA oncologist, 
dated in October 2008, with addenda issued in December 2008 
and February 2009.  In his October 2008 opinion, the VA 
oncologist indicated that he reviewed the Veteran's medical 
records, including both his service treatment records and his 
post-service treatment for pseudomyxoma peritonei.  The 
oncologist observed that pseudomyxoma peritonei is a "rare 
malignancy" but that he could find no indication in medical 
literature or in the Veteran's records that the disease 
process had any etiological relationship to herbicide 
exposure.  In so finding, the oncologist specifically cited 
studies by the American Cancer Society that "have yielded a 
fairly consistent pattern of no association between these 
exposures and any GI (gastrointestinal) cancer."  Similarly, 
in his December 2008 addendum, the oncologist stated:

Based on a review of the medical literature including 
studies on Vietnam War and Agent Orange, it is less 
likely than not that the Veteran's pseudomyxoma 
peritonei began in the service or otherwise developed as 
a result of disease or injury coincident with military 
service, to include presumed exposure to herbicide 
agents.

The oncologist further opined, in his December 2008 addendum, 
that the Veteran's in-service gastric problems and fractured 
ribs were less likely than not a manifestation or causative 
factor in the Veteran's subsequent development of 
pseudomyxoma peritonei.  In his February 2009 addendum, the 
oncologist reiterated his conclusion that the Veteran's 
pseudomyxoma peritonei is not etiologically related to the 
Veteran's active duty, including his presumed exposure to 
herbicides.  In so finding, the oncologist pointed again to 
his review of medical literature, in which he found no link 
between herbicide exposure and subsequent pseudomyxoma 
peritonei.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.  The Board concludes in particular that 
there is no persuasive medical evidence relating the 
Veteran's fatal disease process to service.  Noting that the 
medical literature identified no etiological link between 
exposure to herbicides and development of pseudomyxoma 
peritonei, the VA examiners-including the July 2003 
physician, the May 2007 Agent Orange specialist, and the VA 
oncologist-all gave as their expert medical opinions that it 
was not at least as likely as not that the Veteran's 
pseudomyxoma peritonei, or any related disease which proved 
fatal, was etiologically related to the Veteran's military 
service, to include in particular his presumed exposure to 
herbicides while stationed in the Republic of Vietnam.  These 
examiners all acknowledged the Veteran's in-service exposure 
to herbicides and provided a clear analysis of why that 
exposure was not related to his later development of 
pseudomyxoma peritonei, explaining that there was simply no 
evidence in the medical literature, including studies by the 
American Cancer Society and the National Academy of Sciences, 
to indicate any etiological link between pseudomyxoma 
peritonei and herbicide exposure.  The Board finds persuasive 
the lack of any in-service diagnosis or treatment for 
pseudomyxoma peritonei or mucin producing adenocarcinoma of 
the appendix with metastasis into the lungs or any other 
gastrointestinal problems, with the exception of a single 
complaint of gastric upset.  Additionally, there is no 
showing of pseudomyxoma peritonei or other malignant tumors 
within a year of the Veteran's separation from service.  

The Board acknowledges that the appellant submitted a letter 
from the Veteran's private treating oncologist addressing the 
relationship between exposure to herbicides and the Veteran's 
development of pseudomyxoma peritonei.  The appellant has 
also stated, in multiple written submissions to VA, that she 
believes the Veteran's exposure to herbicides during his time 
on active duty directly caused the development of the 
pseudomyxoma peritonei that led to his death.  In this 
regard, the Board notes that in order for the appellant's 
claim of service connection for the cause of the Veteran's 
death to be granted, the record would have to contain 
competent evidence linking the Veteran's service to the 
disease processes that caused or contributed to his death.  
The Veteran's private oncologist's letter submitted by the 
appellant, however, contains merely speculation regarding the 
etiology of the Veteran's cancer.  The Board thus finds that 
the December 1997 private oncologist's opinion regarding a 
possible relationship between the Veteran's time on active 
duty, including his exposure to herbicides, and the 
subsequent development of the cancer that led to his death is 
speculative in nature and, as such, of very little probative 
weight.

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility; a 
physician's statement framed in terms such as "may" or 
"could" is not probative.  See 38 C.F.R. § 3.102; Obert v. 
Brown, 5 Vet. App. at 30, 33 (1993) (holding that a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a plausible 
claim); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  In this 
case, the private oncologist provided a general opinion that 
it was reasonable to conclude that the Veteran's exposure to 
herbicides, and its carcinogenic effects, "could have 
resulted in the development of his highly unusual intra-
abdominal malignancy."  The private oncologist prefaced his 
conclusion with a statement that there was a clear-cut 
association with certain malignancies with Agent Orange 
exposure.  He also said that he had personally cared for a 
number of Veterans who had developed unusual malignant tumors 
in the setting of prior exposure to Agent Orange.  He did not 
say, however, that the other Veterans had malignant tumors 
that were directly related to exposure to Agent Orange.  He 
simply stated that the Veterans had had malignant tumors and 
exposure to Agent Orange.  In regard to this case, the 
private oncologist said that it was reasonable to conclude 
that the Veteran's herbicide exposure could have resulted in 
his developing pseudomyxoma peritonei.  He did not identify 
any literature to support his opinion or cite to any other 
type of corroborating scientific evidence or research of any 
studies made by him.  He merely stated his opinion such as to 
identify a possibility of a connection.  The Board concludes 
that such a statement amounts only to speculation; thus, this 
medical opinion does not have the required degree of medical 
certainty required for service connection.  See Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (holding that medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (holding that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).  It is less persuasive than the other opinions of 
record.

Relevant law and regulations do not provide for the grant of 
service connection, including for the cause of death, in the 
absence of persuasive evidence linking the disability or 
death to service.  The Board is thus satisfied that the VA 
examiners' opinions, issued in July 2003, May 2007, October 
2008, December 2008, and February 2009, are adequate for 
deciding this appeal.

The Board notes that the appellant has cited to the Veteran's 
participation in the Agent Orange Veteran Payment Program 
(Program) as evidence supporting the theory that the 
Veteran's cancer must be related to his exposure to Agent 
Orange.  Participation in the program, however, does not 
support the underlying claim in this case.  As the Court has 
said, they "are aware of no information suggesting that 
receipt of payments under that Program . . . turns on any 
finding that a veteran has an Agent-Orange-related ailment."  
Brock v. Brown, 10 Vet. App. 155, 161 (1997), vacated on 
other grounds, 12 Fed. App. 916, (Fed. Cir. 2000).  The Court 
further stated in Brock that "there is no indication that 
the receipt of benefits thereunder is premised upon a present 
disability with connection to exposure to Agent Orange or to 
military service; the Program eligibility requirements quite 
clearly appear to be simply service, exposure to Agent 
Orange, and total disability."  Id. at 162.

The Board has considered the appellant's contention that the 
Veteran's pseudomyxoma peritonei, with mucin producing 
adenocarcinoma of the appendix and metastasis to the lungs, 
resulted from his time in service, and in particular his 
exposure to herbicides while stationed in the Republic in 
Vietnam.  The appellant, however, has not demonstrated that 
she has any medical expertise to make such an opinion.  The 
Board notes that the appellant does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of the Veteran's disability.  
As a layperson without the appropriate medical training and 
expertise, the appellant is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any disability and service.  
See Bostain, 11 Vet. App. at 127, citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B.  Entitlement to DIC benefits under 38 U.S.C.A. § 1318

As previously discussed by the Board in its April 2007 
remand, in January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the Veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 38 
C.F.R. § 3.22 (2009).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement," which 
was an additional basis for establishing eligibility under 
the regulation prior to the January 2000 amendment.  However, 
subsequent to the Board's October 2004 denial, the Court held 
that it was not proper to apply the amended version of 38 
C.F.R. § 3.22 to claims for DIC that were pending when the 
amended regulation went into effect--January 21, 2000 (i.e., 
to apply the amended regulation "retroactively").  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  (Here, the 
appellant's application for DIC benefits was received by the 
RO in August 1997.)  Although the Court's 2005 Rodriguez 
decision has been reversed by the United States Court of 
Appeals for the Federal Circuit, Rodriguez v. Peake, 511 F.3d 
1147 (Fed. Cir. 2008), the Joint Motion as adopted by the 
Court of Appeals for Veterans Claims controls the appellant's 
case.  The Board will therefore adjudicate the appellant's 
claim for benefits under 38 U.S.C.A. § 1318 under the version 
of the statute applicable at the time of the filing of the 
instant claim.

Under the version in effect at the time of the filing of the 
appellant's claim, DIC benefits are awarded in accordance 
with 38 U.S.C.A. § 1318 (West 1991) under certain 
circumstances.  Specifically, DIC benefits are to be paid to 
the surviving spouse and children of a deceased Veteran who 
dies, not as the result of his own willful misconduct, and 
who was in receipt of or entitled to receive (or but for the 
receipt of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death, or if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such Veteran's discharge or other release 
from active duty.  38 U.S.C.A. § 1318(a), (b) (West 1991), 
38 C.F.R. § 3.22 (1999); see also Wingo v. West, 11 Vet. App. 
307 (1998).  In the instant case, however, the Veteran was 
not rated as totally disabled at any time during his 
lifetime.  Consequently, he cannot be said to have been rated 
as totally disabled for a period of 10 or more years 
immediately preceding his death.  Additionally, because the 
record reflects that he was separated from active military 
service in 1968, he cannot be said to have been rated as 
totally disabled on account of service-connected disability 
for at least five years from the date of his release from 
active duty until his death.  38 U.S.C.A. § 1318(b)(2).  
Additionally, there is no indication that the Veteran was a 
prisoner of war.

At the time of his death, the Veteran was not service 
connected for any disability, although an appeal was pending 
before the Board at the time of the Veteran's death 
concerning the RO's denial of his claim for service 
connection for mucinous carcinoma of the abdomen  
(pseudomyxoma peritonei), including as due to exposure to 
herbicides.  That appeal was dismissed by the Board in March 
2000 for lack of jurisdiction due to the Veteran's death.  
The appellant was denied entitlement to accrued benefits, 
based on the Veteran's prior claim, in December 1999.  She 
was provided notice of the denial in December 1999.  The 
appellant did not appeal the denial of accrued benefits.  
Thus, the Veteran was not service-connected for any 
disabilities at the time of his death in June 1997.  Further, 
the appellant's claim for entitlement to service connection 
for the cause of the Veteran's death has been denied herein, 
as set forth above.  

Because the Veteran was not service connected for any 
disability at the time of his death in June 1997, he does not 
meet the criteria set forth in 38 U.S.C.A. § 1318(b) (West 
1991) requiring that he be rated totally disabled for at 
least 10 years immediately prior to his death.  Therefore, 
the appellant is not eligible for DIC under 38 U.S.C.A. 
§ 1318(b) on the grounds that the Veteran had actually been 
in receipt of a total rating for 10 years immediately prior 
to his death.

However, the Court earlier decided a line of cases involving 
the statutory interpretation of 38 U.S.C.A. § 1318 (West 
1991).  In pertinent part, the Court noted the specific 
language of 38 U.S.C.A. § 1318 that provides DIC benefits to 
a surviving spouse if a Veteran was rated totally disabled 
for a period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318(b).  Relying on the unrestricted words of 
38 U.S.C.A. § 1318, the Court interpreted the applicable law 
and its implementing regulation, 38 C.F.R. § 3.22, to mean 
that the survivor is given the right to attempt to 
demonstrate that the Veteran "hypothetically" would have 
been entitled to receive 100 percent benefits based on 
evidence in the Veteran's claims file or in VA custody prior 
to the Veteran's death.  See Green v. Brown, 10 Vet. App. 111 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998).  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court instructed VA to 
determine, based upon evidence in the Veteran's claims file 
or before the Board at the time of the Veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, the Veteran would have been entitled to receive a 
total disability rating for the 10 years immediately 
preceding his death-thus entitling his survivor to DIC 
benefits under 38 U.S.C.A. § 1318.

Here, however, the Veteran did file a claim for service 
connection for pseudomyxoma peritonei during the 10 years 
prior to his death.  As noted above, the RO denied the 
Veteran's claim, which he timely appealed to the Board before 
his death in June 1997.  The Board dismissed the appeal due 
to lack of jurisdiction in March 2000, pursuant to the 
Veteran's death.  See 38 U.S.C.A. § 7104(a) (West 2002), 38 
C.F.R. § 20.1302 (2009).  The appellant was denied 
entitlement to accrued benefits, based on the Veteran's prior 
claim, in December 1999.  She was provided notice of the 
denial in December 1999.  The appellant did not appeal the 
denial of accrued benefits.  And as noted by the Court in 
Carpenter, supra, 38 C.F.R. § 20.1106 provides that issues 
involved in a survivor's claim for death benefits under 38 
U.S.C.A. § 1318 will be decided in light of prior 
dispositions of such issues during the Veteran's lifetime.

In Carpenter, however, the Court did not decide what impact 
this regulatory provision had on a survivor's "entitled to 
receive" DIC claim under 38 U.S.C.A. § 1318 because this 
regulatory exception for such claims was not in effect when 
the appellant first brought her claim.  The appellant was 
entitled to adjudication of her claim under the law and 
regulation in effect when she brought her claim if that 
version would be "more favorable" to her-unless the change 
in law or regulation was specifically made retroactive, which 
it was not.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the RO must determine whether the appellant is 
entitled to DIC benefits based on the hypothetical "entitled 
to receive" theory alluded to above.

Thus, the appellant may still prevail on a claim for DIC 
under 38 U.S.C.A. § 1318(b) (West 1991) if the evidence shows 
that the Veteran would have been "entitled to receive" a 
total disability rating for 10 or more years immediately 
prior to his death.  In other words, the question is whether 
the Veteran hypothetically would have been entitled to 
receive a 100 percent disability compensation based on 
service-connected disability for a period of 10 years 
immediately prior to death.  See Wingo v. West, 11 Vet. App. 
307, 311 (1998); Carpenter v. West, 11 Vet. App. 140, 145-146 
(1998); Green (Davis) v. Brown, 10 Vet. App. 111, 118 (1997).

In this case, the evidence of record at the time of the 
Veteran's death shows that he first became unable to work due 
to illness in April 1993.  In the evaluation, the Veteran's 
physician indicated that his unemployability was due to 
progressive slow-growing metastatic intra-abdominal cancer.  
Also present in the record is a letter from the Veteran's 
treating oncologist, dated in August 1996, indicating that 
the Veteran was "completely disabled" throughout the course 
of his disease, which the oncologist initially diagnosed in 
September 1991.  The record reflects that the Veteran died on 
June [redacted], 1997.  Given these reports, both present in the 
Veteran's claims file at the time of his death, the Board 
finds that the earliest date at which it was ascertainable 
that the Veteran was unable to work due to illness was 
September 1991, less than six years before his death.  Thus, 
there is no medical evidence of record to show that the 
Veteran would have been entitled to a 100 percent rating as 
early as 10 years before his death.  Even more importantly, 
however, is the fact that the Veteran was never granted 
service connection for pseudomyxoma peritonei or any other 
associated disease during his lifetime and the evidence of 
record at the time of his death did not reflect any 
association between the disabling disease and his military 
service.  The Board thus concludes that the evidence of 
record prior to June [redacted], 1997, does not show that the Veteran 
suffered from any disability traceable to service that would 
have prevented him from obtaining or maintaining gainful 
employment since at least June 1987, which would have been 10 
years preceding his death.  38 C.F.R. § 4.16 (1991).  The 
disease process he experienced was not among those listed in 
the regulatory presumption for herbicide exposure, and there 
was no medical evidence suggesting such a relationship.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  

Finally, the Board notes that no argument has been made that 
there was clear and unmistakable error (CUE) in any of the 
rating decisions entered by the RO prior to and including the 
August 1996 and September 1996 rating decisions that denied 
the Veteran's claim of service connection for pseudomyxoma 
peritonei.  65 Fed. Reg. 3,391 (to be codified at 38 C.F.R. 
§ 3.22(b)(3)); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994) (if a claimant wishes to reasonably 
raise a claim of CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the alleged error).  Additionally, it is 
clear that the Veteran was not rated as totally disabled due 
to service-connected disability, even when considered on a 
hypothetical basis.

For all the foregoing reasons, the claim for service 
connection for Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991) must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


